Citation Nr: 0825835	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-32 674	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and D.H.


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to July 1989 
and from October 1990 to July 1991.  He had service in the 
Southwest Asia theater of operations during the Gulf War from 
November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision, in 
which the RO denied service connection for PTSD and for 
depression.  

During the course of his appeal, the veteran was afforded a 
Travel Board hearing before the undersigned Veterans Law 
Judge in April 2008.  A transcript of the hearing is of 
record.  Subsequent to the hearing, the veteran submitted 
additional evidence and waived review by the RO.  See 
38 C.F.R. § 20.1304 (2007).  

During the April 2008 Travel Board hearing, the veteran and 
his representative sought to reframe the issue, asserting 
that it is uncertain from which specific psychiatric disorder 
the veteran suffers.  At this time, given the various 
theories of entitlement asserted by the veteran and his 
representative and/or raised by the record, the Board has 
recharacterized the claim on appeal, as reflected on the 
title page.  

Additionally, the Board notes that, in December 1991, the 
veteran was granted service connection for a deviated septum 
and assigned an initial noncompensable rating.  In a January 
2005 VA Form 21-526, the veteran appears to have raised a 
claim for increased compensable rating for his deviated 
septum disability.  There is no indication in the record that 
this matter has yet been addressed; hence, it is referred to 
the RO for clarification and appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD and depression.  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2007).  

The duty to assist includes obtaining additional medical 
records, and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  

The Board points out that, in August 2006, the U.S. Army & 
Joint Services Records Research Center (JSRRC) conceded the 
veteran's in-service combat stressor of Scud missile attacks 
in Saudi Arabia.  The veteran contends he has been diagnosed 
and treated for PTSD and depression due to active duty.  

Of related import, in a March 1988 Army Reserve Enlistment 
Report of Medical History the veteran checked the box for 
depression.  However, his general physical examination was 
negative for psychological and psychomotor abnormalities.  A 
May 1991 service treatment record shows a recommendation for 
a mental health referral to consider PTSD.  A July 1991 
service medical record reflected no evidence of PTSD or major 
psychiatric disorder, and provided a diagnosis of antisocial 
personality traits.  

Also, the Board notes that a November 2001 VA examiner 
diagnosed the veteran with bipolar disorder, reflective of 
antisocial personality disorder.  In December 2001, a VA 
psychology consult reflected a reported history of physical 
and sexual abuse by members of the veteran's family and 
community as well as use of alcohol and illegal drugs, 
beginning at age 15.  The examiner diagnosed the veteran with 
PTSD, bipolar disorder-depressed phase, marijuana 
dependence, and personality disorder, not otherwise specified 
(mixed features, borderline antisocial and paranoid).  

The veteran was afforded a PTSD VA examination in September 
2005.  The Board points out that this examination was 
characterized as one for an increased rating initial 
evaluation for PTSD, not service connection.  Furthermore, 
the veteran's claimed stressor had not yet been confirmed by 
the JSRRC at the time the September 2005 examiner proffered 
an opinion.  This examiner noted the veteran met the DMS-IV 
criteria for depressed mood more days than not in a given 
week, and for major depressive disorder, recurrent.  Even 
though the veteran met the criteria for DSM-IV sections B, C 
and D, he did not meet the criteria for PTSD because he 
lacked a verified stressor.  

Subsequently, the Board notes a May 2008 VA PTSD clinic note 
showed that the veteran met the diagnostic criteria of PTSD; 
but the diagnosis was history of PTSD, and cannabinoid and 
alcohol abuse, in remission.  

In view of the foregoing, to include the JSRRC's verification 
of a claimed stressor, and the conflicting diagnoses and 
medical opinion of record, further action is needed to 
ascertain whether there is credible supporting evidence that 
the veteran has a current diagnosis of PTSD, depression, 
and/or some other psychiatric diagnosis that is related to 
service.  Thus, the Board finds that further examination to 
obtain medical information to resolve the matter on appeal is 
warranted.  The examiner should specifically address whether 
the veteran has an acquired psychiatric disorder, to include 
PTSD and/or depression (the latter, first noted in a March 
1988 Report of Medical History), and if so, whether any such 
disability is medically related to service-to include 
comment with respect to all theories of entitlement raised by 
the record: in-service incurrence, continuity of 
symptomatology, and aggravation of a pre-existing disability 
(to include applicability, and rebuttal, of the presumption 
of soundness).  See 38 U.S.C.A. §§ 1111, 1137 (West 2002 & 
Supp. 2007); see also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  In rendering any opinion, the examiner should 
consider the veteran's in-service and post-service medical 
records.  

Accordingly, and consistent with comments noted above, the RO 
should arrange for the veteran to undergo a medical 
examination, by a physician at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report for any scheduled VA examination(s), without good 
cause, may well result in denial of the claim(s) (as each 
original claim for service connection will be considered on 
the basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran does not 
report for any scheduled examination (s), the RO must obtain 
and associate with the claims file a copy of any notice(s) of 
the date and time of the examination(s) sent to him by the 
pertinent VA medical facility.  

Prior to arranging for the requested examination, to ensure 
that all due process requirements are met, the RO should also 
give the veteran another opportunity to present information 
and/or evidence pertinent to any of the claims on appeal, to 
include evidence showing the claimed current disability.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the veteran to submit all evidence in his possession.  The RO 
should also ensure that its notice to the veteran meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)-particularly as regards disability ratings and 
effective dates-as appropriate (not previously provided with 
regard to the issue on appeal).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested below, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  If 
current disabilities are found on examination, the RO's 
readjudication of the claim should include consideration of 
the alternative theories of entitlement for a grant of 
service connection raised by the record: in-service 
incurrence, continuity of symptomatology, and aggravation of 
a pre-existing disability (to include applicability, and 
rebuttal, of the presumption of soundness).  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is 
not currently of record.  In particular, 
the RO should request that the veteran 
identify all pre-service and post-service 
health care providers that have treated 
him for any psychiatric disorder.  

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).  

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or the 
time period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo a VA psychiatric 
examination by an appropriate 
psychiatrist, at a VA medical facility for 
the purpose of determining the nature and 
etiology of any psychiatric disorder(s) 
found.    

The entire claims file, to include the 
JSRRC stressor verification memorandum and 
a copy of this REMAND, must be made 
available to the examining physician, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and assertions.  

All appropriate tests and studies for 
psychological disorders deemed necessary 
should be accomplished (with all results 
made available to the physician prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.  All special studies or tests 
including psychological testing and 
evaluations, deemed necessary by the 
examiner are to be accomplished.  The 
psychiatric examination report should 
include a detailed account of all 
pathology found to be present and a Global 
Assessment of Functioning score 
attributable to any psychiatric disorder 
found.  The psychiatric examiner should 
review a copy of 38 C.F.R. § 4.125(a) and 
provide explicit responses to the 
following questions:

(a)  Does the veteran have any psychiatric 
disorder(s)?

(b)  If so, did any disorder(s) clearly 
and unmistakably pre-exist either period 
of the veteran's entrance into active 
duty?  [The veteran served on active duty 
from May 1989 to July 1989 and from 
October 1990 to July 1991].  

(c)  If the disorder(s) is/are shown to 
have clearly and unmistakably pre-existed 
the veteran's entrance into active duty, 
the psychiatrist should opine as to 
whether each identified disorder(s) 
increased in severity during active duty; 
and, if so, whether such increase in 
severity represented the natural 
progression of the condition, or was 
beyond the natural progress of the 
condition (representing a permanent 
worsening of the veteran's disability).  

 (d)  If the disorder(s) is not/are not 
found to have clearly and unmistakably 
pre-existed entrance into active duty, the 
psychiatrist should determine the 
etiology, and the nature and extent of 
such disorder(s).  For each identified 
disorder, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder began as 
the result of some incident of active 
service.  

(e)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
whether the veteran's stressors were one 
of the stressors verified by the JSRRC 
(namely, Scud missile attacks in Saudi 
Arabia).  If so, the examiner should also 
comment explicitly upon whether there is a 
link, if any, between such stressor and 
the current symptoms (see August 2006 
JSRRC memorandum).  

Finally, the psychiatrist should set forth 
all examination findings, along with a 
complete rationale for the opinions 
expressed and conclusions reached, in a 
printed (typewritten report).  Note that 
the presence of one diagnosed psychiatric 
disorder does not preclude the veteran 
from also being diagnosed with PTSD.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.  

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, RO must 
ensure that the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After completing the required actions, 
and any additional notification and/or 
development deemed warranted, RO should 
adjudicate the veteran's claim for service 
connection for acquired psychiatric 
disorder, to include PTSD and depression, 
in light of all pertinent medical evidence 
and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to further assist the veteran 
in substantiating his claim.  It is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



